J-S57030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 HAKIM JIGGETTS                           :
                                          :
                    Appellant             :        No. 690 EDA 2018


                Appeal from the PCRA Order January 29, 2018
               in the Court of Common Pleas of Lehigh County
              Criminal Division at No.: CP-39-CR-0005101-2014


BEFORE:    PANELLA, J., PLATT*, J., and STRASSBURGER*, J.

MEMORANDUM BY PLATT, J.:                        FILED NOVEMBER 08, 2018

      Appellant, Hakim Jiggetts, appeals pro se from the order dismissing his

second petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

      We draw the relevant background of this case from our independent

review of the certified record.    On June 17, 2015, Appellant entered a

negotiated guilty plea to possession with intent to deliver a controlled

substance, and persons not to possess a firearm. The charges stem from

Appellant’s selling of heroin out of his residence, and possession of a handgun,

despite several prior offenses precluding him from lawfully owning a firearm.

On July 22, 2015, the trial court sentenced Appellant to an aggregate term of

not less than six and one-half nor more than thirteen years’ incarceration.




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S57030-18



Because Appellant did not file a direct appeal, his judgment of sentence

became final on August 21, 2015.1

       Appellant filed his first PCRA petition pro se on July 22, 2016, and the

PCRA court appointed counsel. Appellant subsequently withdrew his petition,

following a hearing.       Appellant filed the instant pro se PCRA petition on

December 21, 2017. After issuing Rule 907 notice, see Pa.R.Crim.P. 907(1),

the PCRA court dismissed Appellant’s petition on January 29, 2018. Appellant

timely appealed.2

       On appeal, Appellant raises several disjointed claims of ineffective

assistance of counsel. (See Appellant’s Brief, at 3-8) (arguing that counsel

was ineffective for failing to, inter alia, interview witnesses, investigate that

he was innocent, introduce certain evidence at trial, and file an appeal).

       Preliminarily, we note, “[o]ur standard of review of the denial of a PCRA

petition is limited to examining whether the record evidence supports the

court’s determination and whether the court’s decision is free of legal error.”

Commonwealth v. Shiloh, 170 A.3d 553, 556 (Pa. Super. 2017) (citation



____________________________________________


1 See 42 Pa.C.S.A. § 9545(b)(3) (judgment becomes final at conclusion of
direct review, or at expiration of time for seeking review); see also Pa.R.A.P.
903(a).

2 Appellant failed to file a concise statement of errors complained of on appeal
in accordance with the court’s March 2, 2018 order. The court entered an
opinion on April 4, 2018. See Pa.R.A.P. 1925. In light of our disposition, we
need not address the effect of Appellant’s inaction.



                                           -2-
J-S57030-18



omitted). “The timeliness of a PCRA petition is a jurisdictional requisite.” Id.

at 557 (citation omitted).

        A petitioner must file any PCRA petition, including a second or

subsequent petition, within one year of the date the underlying judgment

becomes final. See 42 Pa.C.S.A. § 9545(b)(1). The exceptions to the PCRA

time-bar allow for three very limited circumstances under which the late filing

of a petition will be excused. See id.3; see also Shiloh, supra at 557.

        As previously noted, Appellant filed the instant PCRA petition on

December 21, 2017, more than two years after his judgment of sentence

became final, which is patently untimely.         Appellant did not establish the

applicability any of the exceptions to the PCRA time-bar. Instead, he raises

myriad claims of ineffective assistance of counsel, which do not constitute a

basis for relief from the PCRA’s timeliness requirement.          (See Appellant’s

____________________________________________


3   The exceptions to the timeliness requirement are:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

                                           -3-
J-S57030-18



Brief, at 7).   “It is well settled that allegations of ineffective assistance of

counsel will not overcome the jurisdictional timeliness requirements of the

PCRA.”   Commonwealth v Wharton, 886 A.2d 1120, 1127 (Pa. 2005)

(citations omitted); see also Commonwealth v. Zeigler, 148 A.3d 849, 853

(Pa. Super. 2016) (“Appellant’s claim of . . . counsel’s ineffectiveness does not

satisfy an exception to the PCRA time bar.”) (citation omitted).

      Therefore, Appellant’s petition is time-barred, and the PCRA court lacked

jurisdiction to review it. See Shiloh, supra at 557. Accordingly, we affirm

the PCRA court’s order dismissing the petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/8/18




                                      -4-